Case 1:19-cv-25046-RNS Document 262 Entered on FLSD Docket 07/09/2020 Page 1 of 1



                            United States District Court
                                      for the
                            Southern District of Florida

   Federal Trade Commission,             )
   Plaintiff,                            )
                                         )
   v.                                    )
                                           Civil Action No. 19-25046-Civ-Scola
                                         )
   On Point Global LLC and others,       )
   Defendants.                           )

   Order Granting Unopposed Motion For Limited Relief From Asset Freeze

        Now before the Court is the Defendant Elisha Rothman’s Unopposed
  Motion for Limited Relief from the Asset Freeze. Having considered the Motion
  and all other relevant factors, the Court grants the Defendant’s unopposed
  motion (ECF No. 260) and modifies the asset freeze as follows:
        1. Permit the Defendant to sell his 3% interest in Plainfield Kensignton E9
           LLC for $50,000.
        2. Require the Defendant to deposit the $50,000 sale proceeds to his
           JPMorgan Chase Bank, N.A. account ending in 9920.
        This asset freeze modification is without prejudice to Mr. Rothman’s ability
  to request additional modifications to the asset freeze.
        Done and ordered at Miami, Florida on July 8, 2020.

                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
